DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species D, pertaining to claims 6 and 20 in the reply filed on 15 November 2021 is acknowledged.
Claims 3-5, 8, 15-19, and 22 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply.
Claims 1, 2, 6, 7, 9-16, 20, 21, and 23-29 are pending examination.

Information Disclosure Statement
The information disclosure statements filed 30 July 2020 and 11 March 2020 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9, 10, 13-16, 21, 23, 24, and 27-29 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Meredith et al. (US Publication no. 2013/0030494 – disclosed by Applicant).
In regard to claims 1, 2, 15, 16, and 29, Meredith et al. describe a system and method for modulating a pacing interval for relaying information from an implantable pacemaker. Meredith et al. describe: an implantable medical device (pacemaker 100/300) comprising: a control circuit configured to: determine a numerical value of a monitored variable that is monitored by the implantable medical device based on a monitoring protocol (pacemaker includes a processor, performance monitor 102, and internal device 318 coupled thereto in order to monitor or test measurable aspects of the patient’s body, i.e., blood sugar, cholesterol, insulin, iron, etc, or other aspects related to the pacemaker such as the level of the battery (para 30, 37 and 45), these measurable aspects are considered to comprise monitored variables, and such measurement is considered to comprise an amount or value equivalent to a numerical value); 
and convert the numerical value of the monitored variable to a data sequence comprising a plurality of modulated stimulation rate intervals (when information needs to 
and a pulse generator configured to deliver a plurality of electrical stimulation pulses according to the plurality of modulated stimulation rate intervals of the data sequence to cause a modulated rate of activation of an excitable tissue of a patient that corresponds to the modulated stimulation rate intervals (once encoded, either the pacemaker or a muscle stimulator apply stimulation pulses to the sino-atrial node resulting a heartbeat corresponding to the encoded data, para 29, 31, and 45), the modulated rate of activation being detectable by a rate monitor for demodulation of the modulated rate of activation to the numerical value of the monitored variable (a wearable pulse monitor 222 detects the heartbeat/pulse of the patient and distinguishes the modulated and unmodulated rates, the modulated rates are decoded by message decoder 224 which then may send a wireless message to a mobile device, physician center, etc, para 33 and 46).
In regard to claims 7 and 21, the modulated message of Meredith et al. is encoded to provide modulated stimulation signal to the sino-atrial node to create a heartbeat corresponding to the encoded data, wherein the modulated stimulation signal includes a adding or substracting a small sub-interval or a pulse repetition interval, wherein the small sub-interval or a pulse repetition interval is considered a fixed pacing rate interval delivered for a time interval (para 31).  The subinterval is represented by a binary digit (para 10, 12, and 28).
In regard to claims 9 and 23, the performance monitor 102 appears to continuously monitor performance of the pacemaker for information that requires 
In regard to claims 10 and 24, in Meredith et al., the modulated rate of activation being detectable by a rate monitor for demodulation of the modulated rate of activation to the numerical value of the monitored variable (a wearable pulse monitor 222 detects the heartbeat/pulse of the patient and distinguishes the modulated and unmodulated rates, the modulated rates are decoded by message decoder 224 which then may send a wireless message to a mobile device, physician center, etc, para 33, 39, and 46).
In regard to claims 13 and 27, Meredith et al. employ various techniques such as block error checking, cyclic redundancy, and trellis coding to compensate for error and improve accuracy (para 31). 
In regard to claims 14 and 28, the pacemaker of Meredith et al. may be in wireless communication with a mobile device that runs an app, wherein the app includes a monitoring selection 722 function that enables a user to select which variables to monitor (para 51).  This function is considered similar to providing an interrogation command in that the user through the mobile device app is able to tell the pacemaker which and when to monitor particular variable aspects.  Meredith et al. further include a pulse generator configured to deliver a plurality of electrical stimulation pulses according to the plurality of modulated stimulation rate intervals of the data sequence to cause a modulated rate of activation of an excitable tissue of a patient that corresponds to the modulated stimulation rate intervals (once encoded, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meredith et al. (US Publication no. 2013/0030494 – disclosed by Applicant) in view of Sholder et al. (US Patent no. 5,899,928 – disclosed by Applicant).
.

Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach the claimed modulation technique of acquiring a multi-digital numerical value from the measured variable, wherein the technique converts the multi-digital numeral value in a data sequence by converting the first value of the mult-digit numerical value to the modulated pacing rate interval and then by dropping the second value of second digit, wherein the dropped second value is inferable from the first value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        21 January 2022